DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/IT2017/000269 filed on November 27, 2017.
A preliminary amendment was received from the applicant on May 26, 2020.
Claims 1-10 have been cancelled.
Claims 11-21 have been added.

Drawings
The drawings were received on May 26, 2020.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 26, 2020 and October 11, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 18 recites the limitation "the contoured head" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis for “a contoured head” is provided in claim 12, not in claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kita (US 9,630,665) in view of Baker et al. (US 3,169,039).
Kita discloses a crawler belt coupling apparatus for an articulated chain, defined as Part #20, as shown in Figures 1-11, which is comprised of first and second crawler belt links, each defined as Part #20a, each with a pair of splits, as shown in Figure 3, said first belt link having transverse holes, defined as Parts #21a and 31a, and said second belt link having transverse holes, defined as Parts #21c and 31c, which are arranged in mutual alignment, as shown in Figure 5, a master pin, defined as Part #22, which is adapted to be inserted into said transverse holes of said first and second belt links in order to couple said first and second belt links, as shown in Figure 5, and at least one locking pin, defined as Part #25, which is disposed in an outwardly opening radial channel, defined as Part #31b, on one of said belt links, as shown in Figure 10, and through an insertion hole, defined as Part #22b, on said master pin, as shown in Figures 5-6.
The use of transverse holes having a specific diameter or dimension relative to a master pin would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required clearance and the desired fit of said transverse holes relative to said master pin.
Kita, as set forth above, discloses all of the features claimed except for the use of an elastic pin for locking with said master pin.
Baker et al. discloses a track chain, as shown in Figures 1-7, with a coupling apparatus which is comprised of first and second track chain links, defined as Parts #11 and 12, transverse holes in said first and second chain links, as shown in Figures 1-3, a master pin, defined as Part #13, which is adapted to be inserted into said transverse holes in order to couple said first and second links, as shown in Figures 1-3, and first and second elastic locking pins, each defined as Part #28, which are disposed through first and second insertion holes, each defined as Part #29, on said master pin, as shown in Figure 2, and as described in lines 3-15 of column 3.
The use of an elastic locking pin that is made from a specific material would be considered by one of ordinary skill in the art to be an obvious design choice based upon the required strength or elasticity and the desired physical characteristics of said material.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize at least one elastic locking pin for securing a master pin between first and second chain links, as taught by Baker et al., in combination with the crawler belt coupling apparatus as disclosed by Kita for the purpose of providing a connection assembly for an articulated chain with at least one elastic locking pin in order to facilitate securement and prevent inadvertent movement of a master pin between first and second chain links.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kita in view of Baker et al., and further in view of Sairay Industries Co. Ltd. (JP 64-1078).
Kita in combination with Baker et al. shows all of the features claimed except for the use a master pin with a contoured head, and a chain link with a face having an aperture with a complementary shape to said contoured head for accommodating said contoured head.
Sairay Industries Co. Ltd. discloses a track chain, as shown in Figures 1-4, which includes first and second chain links, each defined as Part #4, transverse holes in said first and second chain links, as shown in Figure 1, a master pin, defined as Part #6 or M, which is adapted to be inserted into said transverse holes in order to couple said first and second links, as shown in Figure 1, and is further comprised of a contoured head, defined as Part #12, which fits into an aperture on one of said chain links having a complementary shape for accommodating said contoured head, as shown in Figure 3, and a locking pin, defined as Part #16, which is adapted for insertion into an insertion hole, defined as Part #15, on said master pin so as to secure said master pin between said first and second chain links, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a master pin with a contoured head, and a chain link with a face having an aperture with a complementary shape to said contoured head for accommodating said contoured head, as taught by Sairay Industries Co. Ltd., in combination with the crawler belt coupling apparatus for an articulated chain as disclosed by Kita and the teachings of Baker et al. for the purpose of providing a connection assembly for an articulated chain with a master pin having a contoured head in order to facilitate securement and prevent inadvertent movement of a master pin between first and second chain links.

Allowable Subject Matter
Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 15, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617